Peters, C. J.,
concurring. I concur that the trial court should have sustained the plaintiff’s appeal in this case. The majority opinion concludes that Jessica F. DeFrank cannot prevail on her claim of “unusual hardship” when § 23-5.1 of the West Haven zoning regulations affords her the opportunity, without a variance, to obtain the relief that she seeks. I agree with that *374conclusion. Since DeFrank is foreclosed from obtaining a variance on hardship grounds as a matter of law, I think it is unnecessary to inquire whether, in other circumstances, she would have demonstrated sufficient financial hardship as a matter of fact.
The factual issue of “unusual hardship” strikes me, with due deference, as troublesome. As far as I can tell, the “market” for the lot in question is limited to two potential buyers: the adjoining owner, who is the plaintiff in the present litigation, and an unknown person to whom DeFrank might, in the future, sell the two lots she now owns. On this record, the zoning board of appeals might reasonably have been skeptical about the accuracy of the assessor’s appraisal value of $5000. Looking at the entire factual situation, the board of appeals arguably could have determined that DeFrank’s side lot, absent a variance, has only minimal market value. I would think it prudential to leave this issue to be resolved on another occasion.
Accordingly, I concur in the judgment.